Title: To Alexander Hamilton from William S. Smith, 12 June 1799
From: Smith, William Stephens
To: Hamilton, Alexander


East Chester [New York] June 12, 1799. “I have the honor to acknowledge the receipt of your Letter of the 5th inst.… we have neither tents nor the necessary Camp utensils. I will however endeavour to help them over these inconveniences, untill by your communications to the War office, the necessary supplies may be forwarded—each Company will at present require 4 good axes & 4 spades, and the earliest attention should be paid to the forwarding, the pelluses allowed—a further supply of Cloathing is necessary, and more money for the recruiting service.…”
